Lummus, J.
This is a libel for annulment of marriage. The parties were married on September 29, 1941, when the libellant was eighteen years old and the libellee was seventeen. A child was born to the libellee on January 22, 1942. The judge dismissed the libel, and the libellant appealed to this court. The evidence is reported.
The parties had been schoolmates, and had known each other for six years. The libellee admitted having sexual intercourse with another boy in August, 1940. The libellant and the libellee had such intercourse with each other for the first time in April, 1941, according to the libellee, or on June 16, 1941, according to the libellant.
We need not discuss the facts that should be found upon the evidence, for the evidence would not warrant the find*444ing of facts upon which an annulment could be granted. In Arno v. Arno, 265 Mass. 282, the libellant had sexual intercourse with a woman who was then pregnant by another. They were married upon her representations that she had had no relations with any other man, and that he was responsible for her condition. The court said that the libellant made “careful examination in an attempt to get at the truth.” Nevertheless the court held, citing Crehore v. Crehore, 97 Mass. 330, that “one who has had intercourse before the marriage cannot allege that he was induced to contract the marriage by such fraud and deceit as will permit him to avoid the marriage.” And as recently as Levy v. Levy, 309 Mass. 230, 233, a case governed by the law of another State, it was said that “It is settled that, if the Mws of this Commonwealth govern the determination of the case, the libellant cannot prevail since he had criminal intercourse with the libellee before his marriage to her,” citing Arno v. Arno, supra.

Decree affirmed.